Fourth Court of Appeals
                                San Antonio, Texas
                                      March 18, 2020

                                    No. 04-19-00464-CR

                                 Troy David CAMPEAU,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 16-755-CR
                        Honorable Kirsten Cohoon, Judge Presiding


                                      ORDER
    The Appellant’s Unopposed First Motion for Extension of Time to File Brief is hereby
GRANTED. The Appellant’s brief is due on May 6, 2020.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court